 

Exhibit 10.1

 



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 27, 2020, is entered into by and between
BIOANALYTICAL SYSTEMS, INC., an Indiana corporation (“Borrower”), and FIRST
INTERNET BANK OF INDIANA, an Indiana state bank (“Bank”).

 

W I T N E S S E T H T H A T:

 

WHEREAS, Borrower and Bank entered into certain loan documents, including but
not limited to that certain Amended and Restated Credit Agreement dated December
1, 2019 (the “Loan Agreement”); and

 

WHEREAS, Borrower has applied to Bank for modifications to the Loan Agreement
related to certain definitions and a change in terms of one of the Borrower’s
credit facilities; and

 

WHEREAS, Bank requires certain modifications to the Loan Agreement related to
revisions of certain definitions; and

 

WHEREAS, Bank is willing to make such modifications to the Loan Agreement on the
terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of these premises and the undertakings of the
parties hereto, Borrower and Bank hereby agree as follows:

 

A.                 Effect of Amendment. This Amendment shall not change, modify,
amend or revise the terms, conditions and provisions of the Loan Agreement, the
terms and provisions of which are incorporated herein by reference, except as
expressly provided herein and agreed upon by the parties hereto. This Amendment
is not intended to be nor shall it constitute a novation or accord and
satisfaction of the outstanding instruments by and between the parties hereto.
Borrower and Bank agree that, except as expressly provided herein, all terms and
conditions of the Loan Agreement shall remain and continue in full force and
effect. Borrower acknowledges and agrees that the indebtedness under the Loan
Agreement remains outstanding and is not extinguished, paid or retired by this
Amendment, or any other agreements between the parties hereto prior to the date
hereof, and that Borrower is and continues to be fully liable for all
obligations to Bank contemplated by or arising out of the Loan Agreement. Except
as expressly provided otherwise by this Amendment, the credit facilities
contemplated by this Amendment shall be made according to and pursuant to all
conditions, covenants, representations and warranties contained in the Loan
Agreement, as amended hereby.

 

B.                  Definitions. Terms defined in the Loan Agreement which are
used herein shall have the same meaning as set forth in the Loan Agreement
unless otherwise specified herein.

 

C.                 Additional Obligations of Borrower. In addition to the fees
stated in the Loan Agreement, Borrower shall also pay all reasonable costs and
expenses incidental to this Amendment, including, but not limited to, reasonable
fees and out-of-pocket expenses of Bank’s counsel.

 

D.                 Reaffirmation of Representations and Warranties. Borrower
hereby reaffirms all representations and warranties contained in Section 3 of
the Loan Agreement and within Section 3 of the Loan Agreement, all references to
the Loan Agreement shall be deemed to include this Amendment.

 





 

 

E.                  Reaffirmation of Covenants. Borrower hereby reaffirms its
duty to comply with the covenants contained in Sections 4 and 5 of the Loan
Agreement, as the same are modified herein.

 

F.                  Reaffirmation of Events of Default and Rights of Bank.
Borrower hereby reaffirms the events of default and rights of Bank contained in
Section 6 of the Loan Agreement, as amended by this Amendment.

 

G.                 Amendments.

 

(a)       The following provisions shall be new or amended definitions in
Exhibit 1 of the Loan Agreement:

 

"Adjusted EBITDA" means for the applicable Test Period, the sum of in total for
Bioanalytical Systems, Inc. and its Consolidated Subsidiaries (without
duplication): (a) EBITDA; plus (b) Pro Forma Adjusted EBITDA with respect to the
PreClinical Research Services, Inc. acquisition totaling $644,810 at 12/31/2019,
$468,953 at 3/31/2020, $293,096 at 6/30/2020, and $117,239 at 9/30/2020, plus
each of the following to the extent to the extent included in the determination
of EBITDA of for the applicable Test Period, (c) non-cash losses during the
applicable Test Period; plus (d) Approved Transaction Costs; plus (e) permitted
Run-Rate Cost-Savings & Synergies; plus, (f) non-cash stock compensation; plus
(g) Approved Non-Recurring Expenses; and minus to the extent included in the
determination of EBITDA of for the applicable Test Period, any (i) extraordinary
or non-recurring income or gains, and (ii) gain arising from the sale of capital
assets, and (iii) plus or minus any non-cash expense or income recognized.

 

"Approved Non-Recurring Expenses" means for the applicable Test Period and as
approved by the Bank: (a) up to $390,000 for rent expense paid on its St. Louis
location upon the purchase date of such St. Louis location; (b) up to $250,000
for rent expense paid on its Fort Collins location upon the purchase date of
such Fort Collins location; and (c) up to $334,000 for branding expense
associated with Borrower’s name change. The non-recurring expense shall be
calculated on a Pro Forma basis as though it had been realized on the first day
of the applicable Test Period for which Adjusted EBITDA is being determined, net
of the amount of actual benefits realized during such period.

 

"First Amendment" means the First Amendment to Amended and Restated Credit
Agreement, dated March 27, 2020 between Borrower and Bank.

 

(b)       Section 2.8 of the Loan Agreement is hereby deleted and replaced in
its entirety with the following and the former Exhibit 2.8 is similarly replaced
with the Capex Term Loan Note:

 





 

 

2.8       Capex Term Loan (a) Subject to the terms and conditions hereof, prior
to the date of the First Amendment, Bank made to Borrower a loan consisting of
multiple advances (the “Capex Term Loan”) in an aggregate amount of Nine Hundred
Forty-Eight Thousand Three Hundred Sixty-Eight and 61/100 Dollars ($948,368.61).
The unpaid principal balance, together with all accrued but unpaid interest and
reimbursable expenses, shall be payable in accordance with the terms of the
Capex Term Loan as evidenced by a Capex Term Loan Note to be issued by Borrower
to Bank dated on the date of the First Amendment with a final maturity date of
June 30, 2025 (“Capex Term Loan Maturity Date”).

 

(b)       The proceeds of the Capex Term Loan will be used to fund equipment
needs of the Borrower and its Consolidated Subsidiaries.

 

(c)       Borrower shall have the right to prepay the principal of the Capex
Term Loan in accordance with the provisions and prepayment penalties set forth
in the Capex Term Loan Note. Early principal payments will not, unless agreed to
by Bank in writing, relieve Borrower of Borrower’s obligation to continue to
make regular monthly payments required by the Capex Term Loan Note. Rather,
early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Bank payments
marked “paid in full”, “without recourse” or similar language. If Borrower sends
such a payment, Bank may accept it without losing any of Bank’s rights under the
Capex Term Loan Note, and Borrower will remain obligated to pay any further
amount owed to Bank.

 

(d)       On the date of the First Amendment, Borrower shall pay to Bank, for
Bank’s sole account in immediately available funds, a non-refundable fee
associated with the Capex Term Loan in the amount of Ten Thousand and No/100
Dollars ($10,000.00).

 

H.                 Necessary Documents. The obligation of Bank to make the
modifications to the Loan Agreement under this Amendment is subject to the
receipt by Bank on or before the date hereof of all of the following, each dated
as of the date hereof or another date acceptable to Bank and each to be in the
form and substance approved by Bank on the date on which this Amendment is
executed and delivered by Borrower and Bank:

 

(1)                This Amendment executed by Borrower.

 

(2)                Capex Term Loan Note executed by Borrower.

 

(3)                Amended and Restated Guaranty Agreement executed by BASi
Gaithersburg.

 

(4)                Amended and Restated Guaranty Agreement executed by BAS
Evansville, Inc.

 

(5)                Amended and Restated Guaranty Agreement executed by Seventh
Wave Laboratories LLC.

 

(6)                Amended and Restated Guaranty Agreement executed by Bronco
Research Services LLC.

 

(7)                Fifth Modification of Mortgage (Premises #1).

 

(8)                Third Modification of Amended and Restated Mortgage (Premises
#2).

 

(9)                First Modification to Deed of Trust (Premises #3)

 

(10)            Such other documents, information, opinions, etc., as Bank may
reasonably request.

 





 

 

I.                    Representations and Warranties of Borrower. Borrower
hereby represents and warrants, in addition to any other representations and
warranties contained herein, in the Loan Agreement, the Loan Documents (as
defined in the Loan Agreement) or any other document, writing or statement
delivered or mailed to Bank or its agent by Borrower, as follows:

 

(1)                This Amendment constitutes a legal, valid and binding
obligation of Borrower enforceable in accordance with its terms. Borrower has
taken all necessary and appropriate corporate action for the approval of this
Amendment and the authorization of the execution, delivery and performance
thereof.

 

(2)                There is no Event of Default under the Loan Agreement, this
Amendment or the Loan Documents.

 

(3)                Borrower hereby specifically confirms and ratifies its
obligations, waivers and consents under each of the Loan Documents.

 

(4)                Except as specifically amended herein, all representations,
warranties and other assertions of fact contained in the Loan Agreement and the
Loan Documents continue to be true, accurate and complete.

 

(5)                Except as provided in writing to Bank prior to the date
hereof, there have been no changes to the Articles of Incorporation, By-Laws,
the identities of the named executive officers of Borrower, or the composition
of the board of directors of Borrower since execution of the Loan Agreement.

 

(6)                Borrower acknowledges that the definition “Loan Documents”
shall include this Amendment and all the documents executed contemporaneously
herewith.

 

J.                   Governing Law. This Amendment has been executed and
delivered and is intended to be performed in the State of Indiana and shall be
governed, construed and enforced in all respects in accordance with the
substantive laws of the State of Indiana.

 

K.                 Headings. The section headings used in this Amendment are for
convenience only and shall not be read or construed as limiting the substance or
generality of this Amendment.

 

L.                  Counterparts. This Amendment may be signed in one or more
counterparts, each of which shall be considered an original, with the same
effect as if the signatures were upon the same instrument.

 

M.                Modification. This Amendment may be amended, modified, renewed
or extended only by written instrument executed in the manner of its original
execution.

 

N.                 Waiver of Certain Rights. Borrower waives acceptance or
notice of acceptance hereof and agrees that the Loan Agreement, this Amendment,
and all of the other Loan Documents shall be fully valid, binding, effective and
enforceable as of the date hereof, even though this Amendment and any one or
more of the other Loan Documents which require the signature of Bank, may be
executed by an on behalf of Bank on other than the date hereof.

 

O.                 Waiver of Defenses and Claims. In consideration of the
financial accommodations provided to Borrower by Bank as contemplated by this
Amendment, Borrower hereby waives, releases and forever discharges Bank from and
against any and all rights, claims or causes of action against Bank arising
under Bank’s actions or inactions with respect to the Loan Documents or any
security interest, lien or collateral in connection therewith as well as any and
all rights of set off, defenses, claims, causes of action and any other bar to
the enforcement of the Loan Documents which exist as of the date hereof.

 

P.                  Force and Effect. Except as otherwise modified herein, all
other terms and conditions of the Loan Agreement remain in full force and
effect.



   





 

 

[SIGNATURE PAGE – FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed by their duly authorized
officers as of the day and year first above written.

 

 Bioanalytical Systems, Inc.      By:/s/ Robert Leasure, Jr.,      Robert
Leasure, Jr.,   President and Chief Executive Officer        

 



    FIRST INTERNET BANK OF INDIANA         By: /s/ Katrina McWilliams        
Katrina McWilliams, Vice President      

 





 